DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-11 and 25-26) and species (DNA dioxygenase TET3 catalytic domain) in the reply filed on 11/12/21 is acknowledged.  The traversal is on the grounds that common to all inventions is the re-re-expression of the hypermethylated RASAL1.  The re-expression of the hypermethylated RASAL1 results in the treatment of fibrosis as well as treatment of cancer and neuronal degeneration.  This is not found persuasive because other than applicant’s assertion (the re-epxression of the hypermethylated RASAL1 results in treatment of fibrosis, cancer, and neurodegeneration diseases) there is nothing of record to support their assertion.  Nevertheless, the special technical feature is introducing into cells a nucleic acid encoding a gRNA and a DNA dioxygenase to RASAL1 as mentioned in the election/restriction mailed on 7/21/21.  The prior cited in the international search report and cited in the restriction teach the technical feature.  Thus, the technical feature it not a special technical feature as it does not make a contribution over the prior art of either Xu et al. or Choudhury, both cited on an IDS
The requirement is still deemed proper and is therefore made FINAL.
Upon further consideration, the non-elected species is withdrawn and the non-elected species is rejoined with the elected species and examined.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract appears to be more than 150 words in length and contains the word “said”.  Correction is required.  See MPEP § 608.01(b).

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Improper Markush Rejection
Claims 1-11 and 25-26 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong 
The Markush grouping of hypermethylated RASAL1, hypermethylated LRFN2 and hypermethylated KLOTHO in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each sequence is directed to a different protein with different activity.  A cell from a subject with fibrosis having hypermethylated RASAL1 might not have hypermethylated LRFN2 or hypermethylated KLOTHO.
The Markush grouping of in neurodegenerative diseases, cancer and fibrosis in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each disease requires a different subject.  There appears to be no neuronal degeneration diseases that has hypermethylated RASAL1.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 1-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tempe et al. (Journal of the American Society of Nephrology 25:905-912, 2014) taken with Xu et al. (Cell Discovery 2, 2016, pages 1-12), all cited on an IDS.
The instant application claims priority to an international application and a written opinion in the international application was filed on 8/22/19.  NOTE: instant claims 1-12 and 25-26 and the claims from the international application appear to embrace the same subject matter.  There does not appear to be any arguments and/or amendments in the international application to address the lack of inventive step over Tempe and Xu.  The reasons set forth on pages 9-13 of the written opinion are incorporated herein.

Tempe does not teach using CRISPR to re-express RASAL1 in kidney cells to treat kidney fibrosis in a subject.
However, at the time of the effective filing date, Xu et al. teach a CRISPR-based approach for targeted DNA demethylation.  Xu et al. teach the use of TET1 or TET3, the targeting of a promoter region, the use of dCas9 variants, or the use of the TET1 catalytic domain (pages 2-3 and 9-10 and Figure 1) to significantly up-regulate several target genes (pages 2-3 and 8 and Figures 1, 2, and 5).  A pdCas9-Tet1CD plasmid was produced, where Cas9 was also subject to D10A/H840A substitution (page 10).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Tempe taken with Xu, to use CRISPR to re-express RASAL1 in kidney cells to treat kidney fibrosis, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use an alternative approach to demethylate the hypermethylated RASAL1 gene to treat kidney fibrosis.  A person of ordinary skill in the art would have been motivated to apply dCas9/TET1CD since this product has been shown to allow the significant up-regulation of several target genes with a reasonable 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20210171944 disclose a method of increasing expression of Klotho gene in a human cell using CRISPR-TET3CD to treat kidney fibrosis (pages 158-159).  However, absence evidence to the contrary, ‘944 does not appear to enjoy a priority date (12/6/17) before the effective filing date (2/24/017) of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635